FILED
                            NOT FOR PUBLICATION                             DEC 3 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


P. STEPHEN LAMONT, individually and              No. 13-55263
as Nominee for 100% of the Capital
Shares of Iviewit Holdings, Inc.,                D.C. No. 2:12-cv-08030-CAS-
                                                 VBK
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

TIME WARNER, INC.,

              Defendant,

  and

WARNER BROS. ENTERTAINMENT
GROUP,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                           Submitted November 18, 2014**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

      P. Stephen Lamont appeals pro se from the district court’s judgment

dismissing his diversity action alleging breach of contract claims. We have

jurisdiction under 28 U.S.C. § 1291. We review do novo the district court’s

dismissal for failure to state a claim, Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.

2010), and we affirm.

      The district court properly dismissed Lamont’s breach of contract claims as

time-barred because Lamont filed his action more than four years after the alleged

breach. See Cal. Civ. Proc. Code § 337(1) (prescribing a four year statute of

limitations for breach of contract claims); Glue-Fold, Inc. v. Slautterback Corp., 82

Cal. App. 4th 1018, 1022-23, 1029 (Ct. App. 2000) (discussing accrual in

connection with breach of contract claim based on nondisclosure agreement, and

concluding that plaintiff’s claim accrued at time of first breach and therefore was

time-barred given lack of evidence to support application of discovery rule).

Contrary to Lamont’s contentions, the theory of continuous accrual does not apply

to his claims. See Armstrong Petroleum Corp. v. Tri-Valley Oil & Gas Co., 11 Cal.

Rptr. 3d 412, 423 (Ct. App. 2004) (explaining that theory of continuous accrual “is

but an application of the doctrine of contractual severability” and applicable to

contracts “where performance of contractual obligations is severed into intervals,”


                                           2                                    13-55263
“leases with periodic rental payments,” and “contracts calling for periodic,

pension-like payments on an obligation with no fixed and final amount”).

      Because we dismiss on the basis of the statute of limitations, we do not

address Lamont’s arguments concerning issue preclusion.

      The district court did not abuse its discretion by denying Lamont’s motion

for reconsideration because Lamont failed to establish grounds for such relief. See

C.D. Cal. R. 7-18 (setting forth grounds for reconsideration under local rules); Sch.

Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration under

federal rules); Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (setting forth

standard of review for compliance with local rules).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Lamont’s motion requesting a referral to mediation, filed on August 9, 2013,

is denied.

      AFFIRMED.




                                           3                                    13-55263